Title: [Diary entry: 13 August 1785]
From: Washington, George
To: 

Saturday 13th. Thermometer at 80 in the Morng.—84 at Noon and 86 at Night. Rid to my Muddy hole and Neck Plantations, and beheld Corn in a melancholy situation, fired in most places to the Ear with little appearance of yielding if rain should soon come & a certainty of making nothing if it did not. Attempts had been made at both these Plantations to sow Wheat, but stirring the ground in the parched condition it was in, had so affected the Corn as to cause well grounded apprehensions that it would die if not restored by seasonable & sufficient Rains. This put a stop to further Seeding which is almost as bad as the injury done by it to the Corn as latter sowing in old Corn ground seldom produces. At the first mentioned place about 30 Bushels had been sowed—at the latter less. The two kinds of Chinese Seeds which had appeared before I left home were destroyed either by the drought or insects. That between the 8th. & 9th. stakes in the 2d. row was entirely eradicated—indeed some kind of fly, or bug, had begun to prey up on the leaves before I left home. The other was broke of near the ground & cannot I fear recover. In the Evening late, Doctr. Craik arrived, on a Visit to John Alton (my Overseer in the Neck) who has been ill, & confined to his bed for near 3 Weeks.